Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2002

D. v. W Chester Area Sch
Precedential or Non-Precedential:

Docket 1-1775




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"D. v. W Chester Area Sch" (2002). 2002 Decisions. Paper 98.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/98


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                               REPORTED - NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-1775
                           ___________


   NICOLE D., A MINOR BY HER PARENTS AND NEXT FRIENDS; SHELLY
     D. F.; JOHN M., NICOLE D., INDIVIDUALLY AND ON HER OWN
                            BEHALF,
                                                        Appellants

                               v.

            THE WEST CHESTER AREA SCHOOL DISTRICT

                           ___________

         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 00-cv-03480)
        District Judge: The Honorable Harvey Bartle, III
                           ___________

                     ARGUED JANUARY 22, 2002

         BEFORE: NYGAARD and STAPLETON, Circuit Judges,
                   and CAPUTO, District Judge.

                    (Filed: February 4, 2002)

Dennis C. McAndrews, Esq. (Argued)
Monahan & McAndrews
125 Strafford Avenue, Suite 108
Wayne, PA 19087
         Counsel for Appellants

Andrew E. Faust, Esq. (Argued)
Chester County Intermediate Unit
Educational Legal Services
535 James Hance Court
Exton, PA 19341
         Counsel for Appellee

                           ___________

                MEMORANDUM OPINION OF THE COURT
                          ___________
NYGAARD, Circuit Judge.
         This appeal is from an order of the District Court which affirmed
a decision
by a Pennsylvania Special Education Appeals Panel. Appellants allege as
error the issues
listed in paragraph I, taken verbatim from their brief. Because we
conclude that the
District Court did not err, we will affirm.
                               I.
         The allegations of error asserted by appellants are as follows:
         1.       Did the lower court err in finding that Nicole was not
an eligible student
         under either the Individuals with Disabilities Education Act or
Section 504
         of the Rehabilitation Act of 1973?
         2.       Did the lower court err in failing to reimburse Nicole's
parents for tuition
         paid to a private school and related expenses, after the school
district failed
         to provide her with special education and related services?
         3.       Did the lower court abuse its discretion in refusing to
admit additional
         evidence in support of Nicole's claims?

                              II.
         The facts and procedural history of this case are well known to
the parties
and the court, and it is not necessary that we restate them here. The
court has heard oral
argument on the issues presented to us in this appeal. The reasons why we
write an
opinion of the court are threefold: to instruct the District Court, to
educate and inform the
attorneys and parties, and to explain our decision. None of these reasons
are presented
here. We use a Memorandum Opinion in cases such as this, in which a
published opinion
is rendered unnecessary because the opinion has no institutional or
precedential value.
See United States Court of Appeals for the Third Circuit, Internal
Operating Procedure
(I.O.P.) 5.2. Under the usual circumstances when we affirm by Memorandum
Opinion
and Judgment, we "briefly set[] forth the reasons supporting the court's
decision...."
I.O.P. 5.4. In this case, however, we have concluded that neither a full
memorandum
explanation nor a published opinion is indicated because of the very
extensive and
thorough opinion filed by Judge Bartle of the District Court. Judge
Bartle's opinion
adequately explains and fully supports its order and refutes the
appellant's allegations of
error. Hence, we believe it wholly unnecessary to further opine, or offer
additional
explanations and reasons to those given by the District Court, why we will
affirm. It is a
sufficient explanation to say that, essentially for the reasons given by
the District Court in
its opinion dated the 19th day of March, 2001, we will affirm.
                              III.
         In sum, for this reason, we will affirm the order of the District
Court dated
March 19, 2001.


_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                                    /s/ Richard L. Nygaard
                               Circuit Judge
                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-1775
                           ___________


   NICOLE D., A MINOR BY HER PARENTS AND NEXT FRIENDS; SHELLY
     D. F.; JOHN M., NICOLE D., INDIVIDUALLY AND ON HER OWN
                            BEHALF,
                                                        Appellants


                               v.

             THE WEST CHESTER AREA SCHOOL DISTRICT

                           ___________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 00-cv-03480)
        District Judge: The Honorable Harvey Bartle, III

                           ___________

                     ARGUED JANUARY 22, 2002

         BEFORE: NYGAARD and STAPLETON, Circuit Judges,
                   and CAPUTO, District Judge.



                           ___________

                             JUDGMENT
                           ___________



         This cause came to be heard on the record from the United States
District
Court for the Eastern District of Pennsylvania and was argued by counsel
on January 22,
2002.
         On consideration whereof, it is now here ORDERED AND ADJUDGED by
this Court that the order of the said District Court entered on March 19,
2001, be, and the
same is hereby affirmed.
         Costs taxed against appellant.
        All of the above in accordance with the opinion of this Court.

                              ATTEST:



                              _________________________________
                              Clerk

Dated: 4 February 2002